     Case 1:17-cv-00436-DAD-GSA Document 85 Filed 07/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY SMITH,                              1:17-cv-00436-DAD-GSA (PC)

12                       Plaintiff,             ORDER GRANTING PARTIES’ MOTIONS TO
                                                MODIFY THE SCHEDULING ORDER
13           v.                                 (ECF Nos. 80, 83, 84.)

14    J. GONZALES, et al.,                      ORDER EXTENDING DISCOVERY
                                                DEADLINE AND DEADLINE TO FILE
15                       Defendants.            DISPOSITIVE MOTIONS FOR ALL PARTIES

16                                              New Discovery Deadline:            October 31, 2020

                                                New Dispositive Motions Deadline: December 31, 2020
17

18

19

20

21   I.     BACKGROUND

22          Larry Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with

23   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s First

24   Amended Complaint filed on June 23, 2017, against defendants Sergeant Gonzales, Correctional

25   Officer (C/O) Johnson, C/O Castro, C/O Miner C/O Florez, and C/O Potzernitz for use of excessive

26   force in violation of the Eighth Amendment; against defendant C/O Scaife for failure to protect

27   Plaintiff in violation of the Eighth Amendment; and against defendant Sergeant Gonzales for

28   retaliation in violation of the First Amendment. (ECF No. 12.)

                                                       1
     Case 1:17-cv-00436-DAD-GSA Document 85 Filed 07/23/20 Page 2 of 3

 1          On February 4, 2019, the court issued a Discovery and Scheduling Order establishing

 2   deadlines for the parties, including a discovery deadline of August 4, 2019 and a dispositive

 3   motions deadline of October 4, 2019. (ECF No. 33.) The deadlines have been extended more than

 4   once during the pendency of this action.

 5          Most recently, on April 30, 2020, the court extended the discovery deadline to July 20,

 6   2020, and the dispositive motions deadline to September 20, 2020 for all parties. (ECF No. 77.)

 7          On June 11, 2020, Defendants filed a motion to modify the scheduling order. (ECF No.

 8   80.) On July 16, 2020, Plaintiff filed a motion to modify the scheduling order. (ECF No. 83.) On

 9   July 17, 2020, Defendants filed another motion to modify the scheduling order. (ECF No. 84.)

10   II.    MOTION TO MODIFY SCHEDULING ORDER

11          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P. 16(b),

12   and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations, Inc., 975

13   F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the modification of a

14   scheduling order must generally show that even with the exercise of due diligence, they cannot

15   meet the requirement of the order. Id. The court may also consider the prejudice to the party

16   opposing the modification. Id. If the party seeking to amend the scheduling order fails to show

17   due diligence the inquiry should end and the court should not grant the motion to modify. Zivkovic

18   v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).

19          Defendants request extensions of the discovery deadline and dispositive motions deadline,

20   due to limitations on inmate movements resulting from the COVID-19 pandemic that preclude

21   Defendants from taking Plaintiff’s deposition. Plaintiff requests extensions of the same deadlines

22   to allow additional time to meet the court’s discovery deadline, because his thousands of pages of

23   documents were mixed together during transfer from another prison.

24          The court finds good cause to modify the scheduling order based on the parties’ requests.

25   Plaintiff and Defendants have shown that even with the exercise of due diligence, they cannot meet

26   the requirements of the court’s order. Therefore, the parties’ motions shall be granted.

27   ///

28   ///

                                                       2
     Case 1:17-cv-00436-DAD-GSA Document 85 Filed 07/23/20 Page 3 of 3

 1   III.      CONCLUSION

 2             Based on the foregoing, IT IS HEREBY ORDERED that:

 3             1.    Defendants’ motions to modify the court’s Scheduling Order, filed on June 11, 2020

 4                   and July 17, 2020, are GRANTED;

 5             2.    Plaintiff’s motion to modify the court’s Scheduling Order, filed on July 16, 2020, is

 6                   GRANTED;

 7             3.    The deadline for the completion of discovery is extended from July 20, 2020 to

 8                   October 31, 2020 for all parties to this action;

 9             4.    The deadline for filing and serving pretrial dispositive motions is extended from

10                   September 20, 2020 to December 31, 2020 for all parties to this action; and

11             5.    All other provisions of the court’s February 4, 2019 Discovery and Scheduling

12                   Order remain the same.

13
     IT IS SO ORDERED.
14

15          Dated:   July 22, 2020                           /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
